Case 2:21-cv-03237-GAM Document1 Filed 07/15/21 Page 1 of 8

In the United States Court of Federal Claims

Michee! E. Chylds

 

 

 

 

 

)
)
)
)
Plaintiff(s), enews.
’ )
” Bavelay Credit Caco ) Judge
THE UNITED STATES, )
Mercury rtd dk Cod, Ey pervert LLL
cyavs YAyun LEC / tol Defendant.
Egulay LLC
COMPLAINT

Your complaint must be clearly handwritten or typewritten, and you must sign and declare under
penalty of perjury that the facts are correct. If you need additional space, you may use another blank

page.

If you intend to proceed without the prepayment of filing fees (in forma pauperis (IFP)), pursuant to
28 U.S.C. § 1915, you must file along with your complaint an application to proceed IFP.

1. JURISDICTION. State the grounds for filing this case in the United States Court of Federal
Claims. The United States Court of Federal Claims has limited jurisdiction (see e.g., 28 U.S.C.
§§ 1491-1509).

 

The above Aetendants_witlkulh, wislatelt

Plan htY rights, pursu an?- fo Fhe! Fan Coad?
"Re liv £- Ack. Defend an ts Mwt/£ rade. PL-AFE
ot such vulafws by wv cit top cere pponding @ gu
SCV ET tf Oppictabhnshe’ . ‘thes € oy adadrind pave

Lee fa be sal th kb Li OVISEY HIS Z rhbed peu Butfae

Coprplaats #  2/060/- 6783/1 _, 21060/- 66 TIYEL ork
21U,01— 6672482. on 6 -S- Z2/
Attacheal fool Covirespondeace Ain  SoFh

Barcla y and Merdw y Cirdit- Card La oo fan LPS

 

 

 
Case 2:21-cv-03237-GAM Document1 Filed 07/15/21 Page 2 of 8

tl

 

 

 

 

2. PARTIES
Plaintiff, Mm thie / E. lhrkls. resides at. S§ FlC MV. Viarnock. Se ree
(Street Address)
Philodelohia  Pounsylvantel¥! 9 67-997-572/
(City, State, ZIP Codey’ (Telephone Number)

If more than one plaintiff, provide the same information for each plaintiff below.

 

 

 

RELATED CASES. Is this case directly related to any pending or previously filed cases in the
United States Court of Federal Claims? (_) Yes VS

If yes, please list the case(s) below, including case number(s):

 

3. STATEMENT OF THE CLAIM. State as briefly as possible the facts of your case. Describe
how the United States is involved. You must state exactly what the United States did, or failed
to do, that has caused you to initiate this legal action. Be as specific as possible and use
additional paper as necessary.

On or _ghout 20/5" hlambtZ wes_a_batclay Cedjt
(ted. Aahler on ar about Sep fer bar of Zi/e yr clay
Sold fhe actumt fo Mleecury Cred ¢- Cavd, FimnhtA-
Ltgs apphy uy Lat a [oan Oe yy he Lefton a
/ate. ate — 7/ d0/7 being Ce porped hs fertmy
Crod,t Cadl. HemhZeZ b<audeel Shys/ Late att

both - eppyies before "dispute asthe Lhe |
fy ve dt burvas Plemn Xe PL S fog pee ted a Ful/
fe Yinen f hishury frou bith cCompanwes  wly.

 

felitvrd as SoWuuss, Barclay stebowrnts “2b19( Nithuy Pe)

and Mercury statornafs ” YPO/8 4) ptesenf-
Pefrrdauts Fare aS Auvnusher- oF Sata’, HO defet
Incocttot- LA) fa peptwr ark. ttrodit~ _bittas Parla fe

Cor recth rweshi SUC ‘swgn Ff fo Like G02 sf ee
Far Credit Rolo Ace '

 

 
Case 2:21-cv-03237-GAM Document1 Filed 07/15/21 Page 3 of 8

4. RELIEF. Briefly state exactly what you want the court to do for you.

ink cluvare / e lefyol “an meabibely, £ 4000 Com mpense.fte
lamages iA Widhaally, ALSO. xeD: oo einiAve clones
both 2 Barclay frodok- Card " ax « Wereury Col, /- Cond .

ind) unialh yp.

I declare under penalty of perjury that the foregoing is true and correct.

Signed this__/ / 7h day or Jaly ,_ a2

(day) month) (year)

£ Wik

Signature of Plaintiff(s)

 
Case 2:21-cv-03237-GAM Document1 Filed 07/15/21 Page 4 of 8

(@ BARCLAYS

P.O. Box 8803, Wilmington, DE 19899
April 09, 2021

Michael Childs
5926 N Warnock Street
Philadelphia, PA 19141

_ Re: Inquiry for. Barclaycard Rewards account._._ meweeShagnadisuni@Se om, -

CC: Michael Childs

This is in response to the letter that you submitted to Barclays Credit Bureau Disputes
Team.

As of September 21, 2018, this account has been purchased by First Bank & Trust. For any
future inquiries, please contact First Bank & Trust in regards to your concerns.

Card Services

Attn: Mercury Card/FB&T Credit Bureau u Disputes
PO Box 84064

Columbus, GA 31908

Sincerely,

Credit Bureau Digputes 1 Team

Barclays Bank Delaware » Wilmington, Delaware

 
Case 2:21-cv-03237-GAM Document1 Filed 07/15/21 Page 5 of 8

Card Services
Po Box 84064
Columbus, Ga 31908-4064

June 09, 2021

Michael Childs
Apt 1

5926 N Warnock St
Philadelphia, PA 19141-3717

*eNOO0O487?

Your account ending in 2618

Dear Michael Childs,

Thank you for your request for a credit report amendment. We regret to
inform you that we were unable to fulfill your’ request to amend your
credit files. The disputed information reflected on your credit file is
accurate and does not reflect a bank error.

We are required to accurately report credit history to the consumer credit
reporting agencies.

Sincerely,

Card Services
866-686-2158
WwwW.MERCURYCARDS . COM

This card is issued by First Bank & Trust, Brookings, SD pursuant to a
license by Mastercard International.

Mastercard is a registered trademark, and the circles design is a
trademark of Mastercard International Incorporated.

CBRRCR/2021061 0/CCZH3M1 2/9245/2H3//001 001/8/36601610 - 000487 - 0001 - 0001

 
Case 2:21-cv-03237-GAM Document1 Filed 07/15/21 Page 6 of 8

( jdjacey WunjeY oNsewog

£906-000-20-08S/ NSd OZOe Aint *L Lg Woy Sq }

 

Auaned payaysey SEAT ETOS tooo Ofee bTOd |

Aanyeq peyousey AsBAeq PaspISeLY AlsAyjeq UO 3981/09 O
WOVEN eIMeUBIg C] Ausnyjeq uo 398]05
mUORBUUUOD eanyeuBls F Asayeg peloyyssy (EW) PeyTeD O
Manljeq @IIEW PeyweD O

Pepouysey [PA] Peve}s/DeL) C] Alened paopyseyy einyeuBls ynpy
will PeveisiBou C1 eunyeuBbys ynpy O
@ssoidxg ew Awol edAy eames “¢

(jege] eoj4es Wo. Jefsuel)) JOQUINN ajomy ‘2

 

 

 

ON ~~ :mojeq ssaippe Aenljep JeqUe “Sa, 3}
Se CF] éb wey! wo jusiy|p sseuppe Alsnyep S| “qd

é& GOLL 820 6299 cOv6 O6S6

WUT ANTM

gable VO ‘SYGwnj\c7
PICS * Ord }
i fret '
by 1 1p 55 Ke snyay)

nas: Pa)

10} passouppyy SiO “L

 

=<

Alanyjag Jo eyeq "D4
sessaippy []

a peste) Ag panjsoay “a

 

 

   

 

 

 

AYZAITAG NO NOILOAS SIHL aLFIdNOD

   
     

‘syed eoeds } JU0J) By} UO 410
fedeldiiews ay} Jo YOR Ol O} Puzo Siu} YORDY mi
*NOA O} PuBO oy} LUNjeJ UBD 8M yeu} OS
@SJ8AG1 OY] UO SSeippe pue EWU JNOA JUL me |

"e pue ‘g ‘, swe}! eje|dWo, m |

  

NOILDAS SIHL FLA1d NOD ues
 

‘CARD SERVICES Case 2:21-cv-03237-GAM | Documen:
PO BOX 84064
COLUMBUS, GA 31908

|

| 2:20-08267-GAM BOC

 

MICHAEL CHILDS
_ APT 1
_ 5926 N WARNOCK ST
_ PHILADELPHIA, PA 19141-371726

= oY

 

 
 

 

 

Li chal (filds
64 do” “ff Wank $.
| Lila th. /7/

Case 2:21-cv-03237-GAM Document1 Filed 07/15/25

PHILADELPHIA PA 190
13 JUL 2021 PM7 L

 

US. Clerk t& Cart
Go Maw, Ker Pink a

Phin, fh: W410 YBa

Viveaneba TDD ane baed) Dba hd dooffiegenny Hadid i pia]
